 PRESBYTERIAN/ST. LUKE'S MEDICAL CENTERPresbyterian/St.Luke'sMedical CenterandSt.Luke's Federation of Nurses and Health Profes-sionalsAFT, CFT, AFL-CIO,Petitioner. Case27-RC-5935June 20, 1988DECISION ON REVIEWBY CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND BABSONOn December 11, 1979, the Regional Directorfor Region 27 issued a Decision and Direction ofElection in this proceeding. He found appropriatefor collective bargaining the petitioned-for unit ofregistered nurses employed by the Employer at St.Luke's Hospital in Denver, Colorado. The Hospitalisoneof three facilities that comprise thePresbyterian/St. Luke's Medical Center. In accord-ance with Section 102.67 of the National LaborRelations Board Rules and Regulations, the Em-ployer filed a timely request for review. The Em-ployer contended that the smallest appropriate unitwas an all-professional unit, which included theemployees at all three of its Denver-area hospitals,i.e.,St.Luke's, Presbyterian Hospital in Denver,and Presbyterian Hospital in Aurora. By telegraph-ic order dated January 8, 1980, the Board deniedthe Employer's request for review.An election was held, and the Petitioner was cer-tified as the exclusivebargainingrepresentative forthe Employer's registerednurses atthe St. Luke'sfacility on February 24, 1980.' Following the Em-ployer's refusal to bargain, the Board found thatthe Employer had violated Section 8(a)(1) and (5)of the Act, and issued a bargaining order.2 On July8, 1981, the United States Court of Appeals for theTenth Circuit denied enforcement of the Board'sOrder and remanded the case to the Board for fur-ther consideration.3 On October 9, 1981, the Boardaccepted the court's decision as the law of the case.iAn Intervenoron the ballot was theColorado Nurses' Association,affiliate of the American Nurses' Association The Intervenorhas indicat-ed that itwouldnot participate in an election in an overall professionalunit2Not reported in bound volumes ofBoard decisions.S Specifically, the courtheld that the Board's application of the tradi-tional presumption favoring single facility units failedto consider Con-gress'directiveagainst unit proliferation in the healthcare industry Thecourt, therefore,held that in making unitscopedeterminations in thehealth careindustry, the factorsthat the Board traditionally considersmust be balanced against thepublicinterest in preventing fragmentationIn this regard,the court directedthe Boardto specifythemanner inwhich its unit determination implements or reflects Congress' admonitionthatdue consideration be given to preventingproliferationPresby-terian/St.Luke'sMedical Center vNLRB,653 F 2d 450, 455 (10th Cir1981)Further, the court foundsufficient evidence to sustain the appro-priatenessof anall professional unit,focusing on the disparity of interestsbetweenemployeegroupswhich would prohibit or impedefair represen-tationof the employees'interestsId at 456249On August 24, 1984, the Board remanded thecase to the Regional Director for further consider-ation consistent with its decision inSt.Francis Hos-pital, 271NLRB 948 (1984)(St.Francis II).Pursu-ant to the remand, and after a hearing at which fur-ther evidence was taken, the Regional Directorissued a Second Decision and Direction of Electionon June 26, 1985. He found that an overall profes-sional unit was the smallest appropriate unit. Theunit included all professional employees (exceptphysicians) at all three of the Employer's facilities.The Petitioner requested review of the decision re-garding both issues, and the Board granted reviewon August 27, 1985.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case, including the Employer's brief on review,and has decided to affirm the Regional Director'sdeterminations regarding the issues of unit scopeand unit composition for the reasons stated in thisdecision.In 1979, St. Luke's Hospital Association, whichoperated St. Luke's Hospital, and the PresbyterianMedical Center, which operated Presbyterian Hos-pitalinDenver and Presbyterian Hospital inAurora,merged and became Presbyterian/St.Luke's Medical Center. Presbyterian Hospital is lo-cated 10 blocks from St. Luke's in Denver. Presby-terian Hospital in Aurora, an acute-care institution,is located about 12 miles from Denver.In his Second Decision and Direction of Elec-tion, the Regional Director found that since themerger, a number of centralized policies have beenimplemented and others strengthened. A singleboard of directors was established with representa-tives from the former boards of both of the mergedcompanies. Corporate offices are located in a sepa-rate building. Corporate officers include three vicepresidents and an administrator for each hospital,who report to the president of the Medical Center.The corporate officers are responsible for the over-allcentralizedmanagement of the three facilities,including a centralized accounting system, budget-ing and staffing decisions for each hospital, pur-chasing and distribution of supplies, and employeeeducational programs. The hospital administratorshave no authority to change corporate policies orto deviate from determinations regarding wages,benefits, and staffing.The Medical Center is surveyed, reviewed, andaccredited as a single entity by the Joint Commis-sion on Accreditation of Hospitals. The recordshows that the three "campuses" are functionallyintegrated.The staff physicians have admitting289 NLRB No. 30 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprivileges at all three facilities, and it is a commonprocedure for patients to be transferred among thehospitals for specialized care not available at theadmitting hospital.The Employer's human resources department isresponsible for all the standardized personnel poli-cies, including a systemwide employee handbookand a supervisor's manual; wage rates and fringebenefits; and disciplinary and grievance procedures.The Employer has uniform qualifications andhiring standards for jobs. Job openings are postedsystemwide and seniority is accrued systemwide. Asignificant number of transfers have occurred sincethemerger, and employees of one facility havehiring preference at the other two facilities.Wenote, however, that the hiring of registered nursescontinues to be done at each facility, and that thenewspaper advertisements for Presbyterian MedicalCenter designate which campus or campuses haveopenings.The record shows thatall applicantsfor profes-sional positions submit identical job applications,have the same orientation course, are subject to thesame disciplinary procedure, and have the samegrievance program. In addition, all professionalemployees have identical benefits, including extravacationdays and continuing education days,which are not extended to the nonprofessional em-ployees. The professional employees, including theregistered nurses, are among the Employer's high-est paid employees (the majority of these employ-ees are in grades 13-17, and the nurse anesthetistsand pharmacists are in grade 22).The registered nurses are the largest group ofprofessional employees and they work 24 hours aday, 7 days a week. The record shows that anumber of other professionals, e.g., pharmacists, di-eticians, and respiratory therapists, also work thesame schedule. All the Employer's professional em-ployees have specialized skills, training, and educa-tion which require post-secondary education. Theircommon educationalbackground(incertaincourses of study) provides for some overlap inqualifications, skills, and duties with the other pro-fessionals.The record also shows frequent contact amongthe registered nurses and other professional em-ployees. The pharmacists (who also have areas ofspecialization)participate in inservice educationprograms, have frequent contact with the nursesregardingmedication dosages, and may work atpermanent pharmacy units which are being set upon the nursing floors (in addition to the centralpharmacy facility). The social workers and clinicaldieticians spend over half of their time in the pa-tient care units coordinating patient care with thenurses.Further, the Employer's teamapproach tohealthcare includes aprocedure thatnecessitatesdaily contactand substantialsharing of informa-tion, in addition to "committee" planning bygroups of professionals for total patient care.Regarding contact between the facilities, theMedical Center has a wide variety of specializa-tion, but not all specialities are available at each fa-cility.Therefore,nursing specialistsmay "float," orperform work at one of the other facilities. Clinicalspecialistsin the Employer's education divisionwork at all three facilities, as do the inservice edu-cators. There is evidence that a few nurses work attwo facilities on a regularbasis;that nurses whoperform the same job may cover at another hospi-tal for a vacationingnurse;and that on low patient-censusdays, the registerednurses aregiven theoption of taking the day as a cost-containment daywithout pay, or of working in one of the other fa-cilities, if needed.The RegionalDirectorconcluded that thedegree of integration shown among the three facili-ties is sufficient to negate both the separate identityof the St. Luke's facility and the appropriateness ofa unitlimited to St. Luke's employees. Further, heconcluded that all the professional employees shareacommunity of interest because they havecommon concerns and are subject to common poli-cies.Thus, applying the standard set forth inSt.FrancisHospital,supra,he found there are no"sharper than usual differences" between the regis-tered nurses and the Employer's other professionalemployees, and that the smallest appropriate unitmust include all the Employer's professional em-ployees.With respect to his conclusion that the smallestappropriate unit must include all three of the Em-ployer's facilities, the Regional Director found thatthe three facilities are located in close proximity;the administrationand managementare centralized;allpersonnel and labor relations policies, wages,and benefits are uniform; there is contact and inter-change among the facilitiesas certainnurses andprofessional employeesmay "float" among thethree, and may cover for one another on the samejob at another facility; and jobs are posted and se-niority is honored systemwide.4 Applying the 10thCircuit's decision as the law of the case,we agreewith the Regional Director's conclusion that, basedon these facts, the multifacility unit is the appropri-4We note that prior tothe 1979merger, the Board directed an elec-tion in a two-facility unit of registered nurses at Presbyterian'sDenverand Aurora facilities SeePresbyterianMedical Center,218 NLRB 1266(1975) PRESBYTERIAN/ST. LUKE'S MEDICAL CENTER251ate bargaining unit in which the election should beinSt.Francis IIandmandated by outstandingheld.5precedents to the facts set forth above, the smallestWe also agree with the Regional Director thatappropriate unit must include all the Employer'sapplying the disparity-of-interests standard set forthprofessional employees.S In making this determination,we havenot applied the presumptionfavoring single facility units in the instant case becauseof the strictures ofthe TenthCircuit's remandWe note,however,that the Boardrecentlyreaffirmed the validityof thepresumptive appropriateness of a single fa-cility unit in the health care industryinManor Healthcare Corp,285NLRB 224 (1987), a policy to which we adhere InManor,the Boardfound that a consideration of the congressionalpolicyagainstprolifera-tion in this field does not warrant a health careindustryexception to thesingle facility presumption.Rather, the Board stated thatthe concernagainst undue proliferationcouldbest be accommodated by retaining thesingle facility presumption,and "allowingthe partyopposing such a unitto rebutthe presumptionby a showingof circumstances that militateagainst its appropriateness,including an increasedrisk of workdisruptionor otheradverse consequences." 285 NLRBsupraat 225.We be-lieve this approachaccords with, andisnot inherently inconsistent with,the Tenth Circuit'sdirection that traditionalfactors be balancedagainstthe public interest in preventing fragmentation Ibid.Accordingly, we shall remand this proceeding tothe Regional Director in order that he may con-duct the election pursuant to his Direction of Elec-tion, issued June 26, 1985, except that the payrollperiod for determining eligibility shall be thatending immediately before the date of issuance ofthisDecision on Review.6St.VincentHospital,285 NLRB 311 (1987) See alsoNorth ArundelHospitalAssn., 279 NLRB 311 (1986),Keokuk Area Hospital,278 NLRB242 (1986) As noted in StVincent,the Boardcurrentlyis engaged in theprocess ofrulemaking,whichisanticipatedto reduce the need forlengthy andcostly case-by-caseadjudication of bargaining unit issues inthe healthcare field, however, theBoard is continuingto process casesunder existing law until the final rule has been issued